Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 23, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  141978                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  LINDA F. BILLINGS,                                                                                        Mary Beth Kelly
             Plaintiff-Appellee,                                                                            Brian K. Zahra,
                                                                                                                       Justices
  v                                                                  SC: 141978
                                                                     COA: 291889
                                                                     Washtenaw CC: 08-000626-CZ
  MICHIGAN ABIILTY PARTNERS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 29, 2010
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE that part of the Court of Appeals decision
  that reinstated the plaintiff’s claim of discrimination under the Persons with Disabilities
  Civil Rights Act, MCL 37.1202 et seq. Assuming arguendo that the plaintiff succeeded
  in demonstrating a disability that qualifies under the act, she nevertheless failed to
  establish the existence of a genuine issue of material fact that the reason given to the
  plaintiff for her termination was a pretext for terminating her due to her disability, or that
  the defendant’s decision was in any manner motivated by discriminatory animus. Peden
  v City of Detroit, 470 Mich 195 (2004). We REINSTATE the Washtenaw Circuit
  Court’s summary disposition order on the plaintiff’s discrimination claim, and we
  REMAND this case to the circuit court for the additional proceedings ordered by the
  Court of Appeals regarding the discovery sanction.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 23, 2011                      _________________________________________
           0316                                                                 Clerk